Citation Nr: 1523035	
Decision Date: 06/01/15    Archive Date: 06/16/15

DOCKET NO.  12-02 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD) with associated alcohol abuse (hereinafter, "PTSD") prior to September 17, 2014, and in excess of 70 percent thereafter.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected PTSD.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Stepanick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 2002 to September 2002 and from June 2004 to November 2005.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from February 2011 and December 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

In March 2013 the Veteran testified at a Video Conference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.

In April 2014, the Board remanded the current issue for further evidentiary development.

In an October 2014 rating decision, the Agency of Original Jurisdiction (AOJ) increased the rating for the Veteran's service-connected PTSD to 70 percent.  

For the reasons explained below, the issue of entitlement to a TDIU prior to September 17, 2014 is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  For the period of the claim prior to September 17, 2014, the Veteran's PTSD resulted in functional limitation most closely approximating occupational and social impairment with deficiencies in most areas.

2.  The Veteran's PTSD has not been productive of total social and occupational impairment.

3.  Resolving all doubt in the Veteran's favor, from September 17, 2014, the Veteran's service-connected PTSD precludes him from securing or following a substantially gainful occupation consistent with his education, training, and work experience.


CONCLUSIONS OF LAW

1.  Prior to September 17, 2014, the criteria for an evaluation of 70 percent, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).

2.  From September 17, 2014, the criteria for an evaluation in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).

3.  From September 17, 2014, the criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159 (2014).

The RO provided the Veteran with VCAA-compliant notice by letters dated  January 2011 and June 2011.  The claims were last adjudicated in October 2014.  The Veteran was provided all essential notice, had a meaningful opportunity to participate in the development of the claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

The VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of his claims and to provide VA examinations when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2014).  In this case, the VA obtained service treatment records, post-service treatment records, Social Security Administration (SSA) records, information from the Veteran's former employers, lay statements, and VA examination reports.

The Veteran was also afforded a hearing before the undersigned VLJ.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the officer who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issues to the Veteran, who testified as to the symptoms of his condition and their effects, as well as his treatment and employment history.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the hearing.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.

The Board further notes that the actions requested in the April 2014 remand have been undertaken.  The Veteran was asked to identify and authorize VA to obtain treatment records from any medical providers who had recently treated him for a psychiatric disorder, SSA records were obtained, and the Veteran was afforded another VA examination.  Accordingly, the Board finds that there has been 
substantial compliance with the prior remand instructions and no further action        is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence,   and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was provided with a meaningful opportunity to participate in the claims process, and has done so by providing evidence and argument.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.

II.  Analysis

The Board has reviewed and considered all of the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all of the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  When there is an approximate balance of evidence for and against an issue, all reasonable doubt 
will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Rating for PTSD

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent  the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history; reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

By way of history, the Veteran filed a claim for an increased evaluation for           his service-connected PTSD, rated under the criteria of 38 C.F.R. § 4.130, Diagnostic Code 9411, in January 2011.  In a February 2011 rating decision,        the AOJ continued the assigned 50 percent rating.  The Veteran subsequently perfected an appeal of that decision.  In October 2014, following an April 2014 Board remand, the AOJ increased the Veteran's disability evaluation to 70 percent effective September 17, 2014.  The relevant rating criteria for that disability are as follows.

A 50 percent rating is assigned for occupational and social impairment with  reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and social impairment, due  to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on social and occupational impairment rather than solely on the examiner's assessment of   the level of disability at the moment of examination.  38 C.F.R. § 4.126(a).  When evaluating the level of disability from a mental disorder the rating agency will consider the level of social impairment but shall not assign an evaluation solely     on the basis of social impairment.  38 C.F.R. § 4.126(b). 

The Court has held that the use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating.  In particular, use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Another factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition (DSM-IV)); see also Richard v. Brown, 9 Vet. App. 266 (1996).  A GAF score of 21 to 30 indicates    that behavior is considerably influenced by delusions or hallucinations, or serious impairment in communication or judgment (e.g., sometimes incoherent, acting grossly inappropriately, suicidal preoccupation), or an inability to function in  almost all areas (e.g., stays in bed all day; no job, home, or friends).  A GAF score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech at times illogical, obscure, or irrelevant), or where there is major impairment in several areas such as work or school, family relations, judgment, thinking, or   mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A   GAF score of 51 to 60 indicates moderate symptoms (e.g., flattened affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61 to 70 indicates some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or social functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  

After review of the evidence of record, the Board finds that the Veteran's PTSD symptoms during the period of the claim prior to September 17, 2014 more closely approximate a 70 percent disability rating.  The record reflects that he exhibited symptoms of suicidal ideation, impaired impulse control, and difficulty in adapting to stressful circumstances during VA treatment and VA examinations prior to September 17, 2014.  For example, during a January 2011 VA examination, he endorsed irritability and outbursts of anger, with occasional violence in the past.   He stated he had problems with overreacting and becoming more aggressive than necessary during his work as a police officer.  Statements submitted by his co-workers support his reports.  The Veteran also specifically reported being involved in a bar fight and "roughing up" a prisoner during the time period between his November 2009 and January 2011 VA examinations.  He also reported a sense of   a foreshortened future.  The January 2011 VA examiner noted that although the Veteran did not demonstrate many of the symptoms indicative of a higher level of dysfunction, including obsessive rituals, intermittently illogical or irrelevant speech, or near continuous panic or depression, and apparently over-reported some of his symptoms, he did exhibit impaired impulse control with periods of violence, mild  to moderate suicidal ideation, and occasional difficulty adapting to stressful circumstances.

Additionally, during VA treatment in January 2011, the Veteran endorsed suicidal ideation and irritability with thoughts of harming others.  He again reported past conflicts at other jobs, and a current conflict with two co-workers.  An August 2011 VA examiner found that the Veteran's symptoms caused occupational and social impairment with reduced reliability and productivity, but also noted symptoms of impaired judgment, impaired impulse control, and difficulty adapting to stressful circumstances, including work or a worklike setting.  In February 2013, a clinical psychologist who was evaluating the Veteran for purposes of an SSA disability claim noted a probable impulse control disorder and very significant impairment regarding his ability to successfully interact with coworkers and the general public.  He stated that the Veteran's impulsivity could possibly represent a safety concern in certain work situations.

In short, resolving all doubt in the Veteran's favor, the Board finds that the evidence of record reflects PTSD symptomatology and impairment that more nearly approximates the criteria for a 70 percent disability rating prior to September 17, 2014.

On the other hand, the Board finds that the evidence of record does not support a higher disability rating of 100 percent, either prior to or from September 17, 2014.  

During his September 2014 VA examination, the examiner found that the Veteran's symptoms, which included, among others, depressed mood, anxiety, suspiciousness, chronic sleep impairment, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a worklike setting, and impaired impulse control, such as unprovoked irritability with periods of violence, caused occupational and social impairment  with reduced reliability and productivity.  The examiner stated that, in general, the Veteran was presenting with many of the same symptoms and problems that had been noted in prior VA examinations.  The Board notes that the Veteran's PTSD has not, at any point, been characterized as productive of total occupational and social impairment by a VA examiner or other medical professional.

Moreover, the record does not reflect that the Veteran has demonstrated the symptoms associated with a 100 percent rating, or other symptoms of similar severity, frequency, and duration.  He has been noted to have good grooming and hygiene during his VA examinations and during the February 2013 psychological evaluation for SSA.  Although he reported feeling unable to think clearly about once daily during his January 2011 VA examination, he has been noted by VA examiners and the 2013 psychologist to have good concentration, communication skills, and goal-directed and organized thought processes.  The Veteran has denied obsessions, compulsions, hallucinations, and delusions, and the examiners did not observe such.  Although he has expressed reluctance to venture into public places, he has indicated he is able to conduct his activities of daily living.  Indeed, during his September 2014 examination, he reported cooking and taking care of the majority of the household chores.  The Board acknowledges that in 2013, in connection with his SSA disability application, the Veteran's wife reported that     he did not always shave and needed reminders to make important calls and keep appointments.  However, she also stated that he was able to clean, mow the lawn, do laundry, and shop for groceries and household items, although he preferred to do so at night.  Additionally, although the Veteran has described marital problems with several women throughout the course of the claim and reported some issues with his relationship with his fourth wife during his 2014 VA examination, he also reported feeling very close to his infant daughter, and has described ongoing relationships with his immediate family, his parents, and one good friend.  The Board notes that the lowest GAF score assigned to the Veteran during the period under review was a 45, in January 2011.

The Board has considered the lay assertions, including the Veteran's own statements and those submitted by co-workers, his wife, and his parents, as to the Veteran's symptomatology and the severity of his condition.  It notes that those statements primarily describe symptoms, such as unprovoked irritability with episodes of violence, as well as suicidal ideation, that are contemplated by the 70 percent, rather than 100 percent, rating criteria.  In any event, to the extent entitlement to a 100 percent rating based on those symptoms is claimed, the Board concludes that the findings during medical evaluation, which do not reflect total occupational and social impairment, are more probative than the lay assertions of record.  As the January 2011 and September 2014 VA examiners pointed out, the Veteran's treatment for psychiatric symptoms during the time period under review has been minimal, and the Board has accordingly relied heavily on the VA examinations    and the evaluation conducted in connection with his SSA claim, all of which duly considered the Veteran's subjective symptoms, but nonetheless recorded mental status examinations showing limitation of function that, at most, approximate the criteria for a 70 percent evaluation.

In short, based on the evidence and analysis above, the Board finds the criteria for a rating of 70 percent for PTSD, but no higher, are met during the entire period under review.  Accordingly, a 70 percent rating, but no higher, prior to September 17, 2014 is granted, and a rating in excess of 70 percent from September 17, 2014 is denied.

The Board has also considered whether the Veteran's PTSD presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2014); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the applicable rating criteria reasonably describe the Veteran's disability level and symptoms and, as discussed, provide for additional or more severe symptoms than currently shown by the evidence.  The Board notes that it has considered all of the Veteran's psychiatric symptoms, not just those listed in the rating criteria, in determining the overall   impact of those symptoms on his level of occupational and social functioning.  See Mauerhan, 16 Vet. App. 436.  However, as the effect of the Veteran's psychiatric symptoms on his social and work situation is contemplated by the rating schedule, the assigned schedular evaluation is adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral of his increased rating claim for extraschedular consideration is not warranted.

The Board acknowledges that the evidence is still being developed for the Veteran's TDIU claim for the period prior to September 17, 2014.  However, as noted above, any impact on the Veteran's employment would need to be considered for extraschedular purposes only if the schedular criteria are inadequate to rate his service-connected disability.  Thun, 22 Vet. App at 118 ("[I]n cases regarding whether extraschedular referral is warranted, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.").  As the schedular rating adequately contemplates occupational impairment from PTSD, referral for extraschedular consideration is not warranted.

In sum, in reaching the above conclusions the Board has considered, and with assignment of a 70 percent rating prior to September 17, 2014, has applied, the benefit of the doubt doctrine.  As to the remaining aspects of the claim, however, the preponderance of the evidence is against it and the doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55-57.


TDIU

In July 2011, the Veteran submitted a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, in response to notice sent by the AOJ after it determined that a TDIU claim had been raised by the record.  In that form, the Veteran asserted he was unable to work due to his service-connected PTSD.

VA will grant a TDIU when the evidence shows that a Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  TDIU benefits may be granted when it is established that the service-connected disabilities, standing alone, prevent the retaining of gainful employment.  If there is only one such disability, it must be rated at least 60 percent disabling to qualify for TDIU benefits; if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

In determining whether an appellant is entitled to a total disability rating based  upon individual unemployability, neither the appellant's nonservice-connected disabilities nor advancing age may be considered.  38 C.F.R. §§ 3.341(a), 4.19.  Factors to be considered are the Veteran's education, employment history, and vocational attainment.  See Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).

At the outset, the Board notes that the Veteran's 70 percent disability rating for PTSD during the time period under review meets, on its own, the schedular requirement for a TDIU.  Service connection is also established for chronic right ankle sprains, rated as 10 percent disabling, and tinnitus, rated as 10 percent disabling.

The Board also notes that the record, including the Veteran's reports on his 2011 VA Form 21-8940 and in his SSA disability claim records, reflects he was able to obtain and maintain gainful employment as a police officer through June 8, 2011.  Thereafter, he worked part time as a law enforcement dispatcher from June 2011 to March 2012.  He listed his date of disability for SSA purposes as March 2, 2012.   

The record also reflects that the Veteran completed one year of college in 1999.  He worked as a survey engineer from December 2002 to May 2004, between his two periods of active duty service.  In 2006, after his second period of active duty service, he attended basic law enforcement academy.  He then worked as a police officer with three different departments from March 2006 until June 8, 2011, on which date his employment with the last department was terminated due, the Veteran asserts, to symptoms of PTSD.  The Veteran subsequently worked two days a week, earning $11 per hour, as a law enforcement dispatcher from June 2011 to March 2012.  He has also reported that he has since occasionally done tattoo work out of his home, earning no more than $100 per week.  The Board notes that the Veteran reported to the 2014 VA examiner that he went to truck driving school after leaving his job as a police officer but quit the truck driving job after a month, then tried car sales for about 6 months but left that job after having difficulty getting along with other salespeople.  This information was not provided by the Veteran    on his October 2012 SSA application nor on a recent VA Form 21-8940.  

After reviewing the evidence of record and resolving all doubt in the Veteran's favor, the Board finds that as of September 17, 2014, the Veteran is unable to secure and follow a substantially gainful occupation by reason of his service-connected PTSD.  See Gilbert, 1 Vet. App. 54.  In making that determination, the Board has considered the Veteran's education and training, his primary employment history as a police officer, his subsequent attempts at performing other types of jobs, and his level of disability due to his PTSD.    

The Board acknowledges that the September 2014 VA examiner stated that the Veteran would best be able to perform work that did not involve interpersonal contact, in a setting with consistent rules and regulations, and the psychologist who conducted the 2013 evaluation for SSA stated that the Veteran would require highly specialized supervision to be successful and should be left alone to do his job if he understood it.  However, the 2013 psychologist also noted that the Veteran's psychiatric symptoms would likely seriously impair his ability to perform both complex tasks and simple, repetitive tasks, and would also impair his ability to maintain regular work attendance and perform activities consistently.  He also noted that the Veteran's ability to successfully interact with coworkers and the general public was significantly impaired based on his reported history and interview behavior, and that his overall demeanor and impulsivity could possibly represent     a safety concern in certain work situations.  The 2014 VA examiner noted that the Veteran's greatest difficulty was interacting with coworkers, including supervisors.  In light of those assessments, which suggest that the Veteran's aggression and irritability would present a barrier to close supervision, but that other symptoms that have been linked to his PTSD would likely prevent him from consistently attending work and performing required activities when working independently, the Board finds that the evidence is at least in equipoise regarding the issue of whether the Veteran is rendered unemployable due to his service-connected PTSD for the period from September 17, 2014.  Therefore, entitlement to a TDIU from that date is granted.

In summary, the Board finds that the Veteran is at least as likely as not prevented by his service-connected PTSD from obtaining and maintaining gainful employment consistent with his education, training, and work experience as of September 17, 2014.  Accordingly, resolving all doubt in favor of the Veteran, the criteria for award of a TDIU are met as of that date.




	(CONTINUED ON NEXT PAGE)




ORDER

For the period of the claim prior to September 17, 2014, an evaluation of 70 percent, but no higher, for an acquired psychiatric disorder to include PTSD with associated alcohol abuse is granted, subject to the rules and regulations governing the payment of VA monetary benefits.

Entitlement to an evaluation in excess of 70 percent for an acquired psychiatric disorder to include PTSD with associated alcohol abuse for the period from September 17, 2014 is denied.

From September 17, 2014, a total disability rating based on individual unemployability is granted, subject to the applicable laws and regulations governing the payment of monetary benefits.

REMAND

The Board finds that a remand on the claim for a TDIU prior to September 17, 2014 is necessary.  On an April 2015 VA Form 21-8940, the Veteran only listed his past work with the police department ending in June 2011, and indicated that he became too disabled to work on June 8, 2011.  However, on his SSA application he reported he became disabled on March 2, 2012, and reported working as a law enforcement dispatcher from June 2011 to March 2012.  On his 2014 VA examination, he reported other jobs since leaving the police force, including as a truck driver, car salesman and doing occasional tattoo work.  

As there is a question as to the Veteran's employment history and income earned since leaving the police department in June 2011, additional information is needed from the Veteran before a decision on the claim for a TDIU prior to September 17, 2014 can be rendered.

Accordingly, this issue is REMANDED for the following action:

1.  Ask the Veteran to identify all employment he has had since leaving the police department in June 2011, and to provide the name of the employers, dates of employment, and wages earned, to include as a law enforcement dispatcher, truck driver, car salesman and his self-employment as a tattoo artist, as well as any other employment he has had during the period between June 2011 and September 2014.  Upon receipt of relevant information, the AOJ should send a VA Form 21-4192 to any employers identified.

2.  After the development requested above has been completed to the extent possible, the AOJ should again review the record.  If the benefit sought on appeal remains denied, the appellant and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
	
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


